EXHIBIT 10.2

 

AMENDMENT NUMBER ONE
TO THE
OFFER OF EMPLOYMENT LETTER BETWEEN CHEVRON PHILLIPS CHEMICAL COMPANY LP AND
RAYMOND I. WILCOX

 

WHEREAS, Chevron Phillips Chemical Company LP (the “Company”) and Raymond I.
Wilcox executed a certain Offer of Employment Letter, dated February 8, 2006
(the “Employment Letter”);

WHEREAS, the Company and Mr. Wilcox desire to amend the Employment Letter;

NOW, THEREFORE, BE IT RESOLVED,

1.               Effective February 8, 2006, the first paragraph of Page 2 of
the Employment Letter is amended by the addition of the following sentence at
the end:

The Termination Bonus shall be paid in a lump sum as soon as administratively
practicable following termination of employment; but in no event later than
March 15 of the calendar year immediately following the calendar year in which
said termination of employment occurred.

As so amended, the Employment Letter will remain in full force and effect.

 

 

Chevron Phillips Chemical Company LP

 

Raymond I. Wilcox

 

 

 

 

 

By:

/s/ Don F. Kremer

 

By:

/s/ Raymond I. Wilcox

 

 

 

 

 

Title:

Vice President, Human Resources

 

Title:

President, Chevron Phillips Chemical Company LP

 

 

 

 

 

Date:

August 1, 2006

 

Date:

August 1, 2006

 

--------------------------------------------------------------------------------

 